Citation Nr: 1123996	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  04-43 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation greater than 30 percent disabling for a psychiatric condition to include posttraumatic stress disorder (PTSD), depressive disorder, and a cognitive disorder prior to April 26, 2010.

2.  Entitlement to an evaluation greater than 50 percent disabling for pain disorder due to psychological and medical disorders and PTSD beginning April 26, 2010.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to April 26, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to December 2001.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in April 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana

The veteran testified before the undersigned Acting Veterans Law Judge in July 2009.  A transcript of the hearing is associated with the claims file.

This case was previously remanded in October 2009 for further development.  Unfortunately, and with regret, the Board determines that another remand is necessary for reasons explained below.

The Board notes that a September 2010 rating decision granted a 50 percent evaluation for a psychiatric disability described as pain disorder due to psychological and medical disorders and PTSD (previously evaluated as PTSD and cognitive disorder claimed as memory loss with depression and anxiety), effective from April 26, 2010.  Entitlement to TDIU was also granted from that date.

However, the Veteran's claims for increase and entitlement to TDIU were filed in March 2003.  Therefore, the September 2010 rating decision constitutes a partial grant of all benefits possible.  The veteran has not withdrawn his claims.  Therefore, the issues concerning entitlement to an evaluation greater than 30 percent disabling for a psychiatric condition to include PTSD depressive disorder, and a cognitive disorder prior to April 26, 2010; an evaluation greater than 50 percent disabling for pain disorder due to psychological and medical disorders and PTSD beginning April 26, 2010; and TDIU prior to April 26, 2010 remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues have been recharacterized as indicated printed on the front page of this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010 and September 2010 additional evidence was received from the Veteran, including an August 2010 statement provided by his treating VA psychologist, a May 2010 neuropsychology consultation report, and a statement provided by his spouse.  These documents reflect findings and observations of the Veteran's psychiatric disability.  The Veteran also submitted his own statement.  The Veteran did not waive review by the Agency of Original Jurisdiction (AOJ).

It appears that some of this evidence was received prior to issuance of the September 2010 SSOC.  Notwithstanding, the evidence was received within the 30 days of the SSOC notification letter.  Neither the rating decision nor the SSOC reflect review of consideration of this evidence.  Rather, the rating decision and SSOC reflect VA treatment records through March 2010, VA examination conducted in April 2010, and a Veterans' Center assessment dated in December 2004 as among the evidence considered.  Accordingly, this evidence must be returned to the AOJ for review.  See 38 C.F.R. § 19.37 (2010).

In addition, the examiner who conducted the VA psychiatric examination in April 2010 recommended further neurological testing.  The examiner noted that the Veteran exhibited cognitive decline as compared to a previous, June 2008, VA examination.  The examination in June 2008 revealed mild remote memory impairment with recent and immediate memory within normal limits.  The current, April 2010 VA examination showed moderate impairment of recent and remote memory, which the examiner opined represented a rather drastic change.  In addition, the examiner noted inconsistencies in the presentation of the Veteran's behavior.  The examiner recommended neurological examination to determine whether there was an organic process or medication polypharmacy involved.  There is no indication from the claims file that this was done.  It is possible that the May 2010 neuropsychology consultation report is the report of such an examination, but it is not certain.  Moreover, the documentation in the claims file appears incomplete, comprising pages 2-4 of a 5 page report.

Given the observation of cognitive decline and behavior inconsistencies, it is necessary to obtain the full May 2010 neuropsychology report and, if it is determined that this does not comprise the recommended neurological testing, to afford such testing to the Veteran as found necessary by the April 2010 VA examiner.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.159(c)(4). 

Accordingly, further development of the evidence will be undertaken prior to final adjudication of the Veteran's claims.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA medical records pertaining to the Veteran from the VA Medical Center (VAMC) in Shreveport, Louisiana from March 2010 to the present.  In particular, search for any results of neurological or neuropsychology examination, including the neuropsychology consultation report dated May 4, 2010.  If necessary, ask the Veteran at which facility the consultation took place.  

Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  Also request that the Veteran provide any such records he may have in his possession.

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.

If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

2.  If any results of neurological or neuropsychology examination, including the neuropsychology consultation report dated May 4, 2010, cannot be located, or it is otherwise determined that the Veteran should be afforded neurological examination, schedule the Veteran for such neurological examination to resolve the inconsistencies and source of cognitive impairment indicated by the VA examiner in the April 2010 VA examination.  All indicated tests and studies must be performed and any necessary consultations must be scheduled.

The claims file must be made available to the examiner for review, and the examiner must verify that the claims file has, in fact, been reviewed.

3.  When the actions requested have been completed, undertake any other indicated development.  Then readjudicate the issues of entitlement to an evaluation greater than 30 percent disabling for a psychiatric condition to include PTSD, depressive disorder, and a cognitive disorder prior to April 26, 2010; an evaluation greater than 50 percent disabling for pain disorder due to psychological and medical disorders and PTSD beginning April 26, 2010; and TDIU prior to April 26, 2010  with consideration of all evidence, to include lay statements.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished an SSOC.

When the foregoing actions have been completed, and, if otherwise in order, the case should be returned to the Board for further appellate action.  The Board intimates no opinion as to the final disposition of any unresolved issue.

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


